Title: George Graham to James Madison, 4 May 1827
From: Graham, George
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                May 4th. 1827.
                            
                        
                        I now enclose the Copy of a fragment of a letter from Coll. Geo: Mason dated the 2d of Octr. 1778, alluded to
                            in my last communication to you—This fragment written in the hand writing of Coll. Mason closes the last page of a sheet
                            of paper, the remaining pages are missing—altho the paper is not addressed to any one it is known to have been a Copy of
                            a Letter from Coll. Mason to Coll. Geo: Mercer then in London—I very much regret that the residue of this Copy cannot be
                            recovered—Yours very sincere<ly>
                        
                            
                                Geo: Graham
                            
                        
                    